Citation Nr: 1136335	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for bilateral hearing loss under 38 C.F.R. § 4.85.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1959 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective from January 23, 2009.  The March 2009 rating decision also denied entitlement to service connection for tinnitus.  The Veteran appealed that decision to the Board.  In March 2011, the Board remanded the matter for further evidentiary development.  It now returns for appellate review.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's right and left ear hearing loss equated to a Level I.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in February 2009 satisfied the elements under the duty to notify provisions.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. At. 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. At 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-91 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  As such, VA has satisfied its duty to assist in obtaining relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With respect to increased rating claims, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in March 2009 and March 2011 to assess the severity of his bilateral hearing loss.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With respect to the increased rating claim, the March 2011 VA examination is adequate as it is predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disability at issue here.  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994)(finding that lay testimony is competent when it regards features or symptoms of injury or illness).  During the examinations, the Veteran did not report the effect that his bilateral hearing affected his occupational functioning or daily activities.  Nevertheless, the Veteran has not demonstrated any prejudice caused the deficiency in the examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, there is adequate medical evidence of record to make a determination regarding the increased rating claim.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




II. Increased Rating

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Again, the Veteran's hearing loss is evaluated as noncompensable under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85, DC 6100 (2010).  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The Veteran's October 1962 service discharge examination included whispered voice test results of 15/15, which is considered normal.  The Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  However, the Veteran denied any problems with his hearing at the time of his discharge. 

The Veteran started seeking treatment for his hearing problems in December 2008.  At that time, the Veteran was diagnosed with hearing loss.  Subsequent VA treatment records show that the Veteran was followed by audiology and was issued hearing aids.  

During a March 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
60
LEFT
10
15
60
70
70

The average decibel loss in his right ear was 32.5 and 53.75 in his left ear.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  On Table VI, the Veteran's right ear hearing merits a Level I and his left ear hearing merits a Level I.  Using Table VII, the Veteran is entitled to a noncompensable rating.

During a March 2011 VA audiological examination, the Veteran's pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
75
LEFT
10
15
60
65
70

The average decibel loss in his right was 41.25 and 52.5 in his left ear.  Speech audiometry revealed speech recognition ability of 96 in his right ear and 92 in his left ear.  On Table VI, the Veteran's right ear hearing merits a Level I and his left ear hearing merits a Level I.  Using Table VII, the Veteran is still entitled to a noncompensable rating.
	
Alternatively, the regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if pure tone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  The Veteran's bilateral hearing does not meet this standard.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet the 38 C.F.R. § 4.86(b) criteria and the Veteran's disability cannot be evaluated under the alternative rating scheme.  

The Veteran asserts that he is entitled to a compensable higher rating as his hearing loss affects his daily living.  While the Board agrees that the Veteran has sensorineural hearing loss which likely affects his daily life, VA has created objective criteria which must be met to obtain a compensable disability rating.  The Board is restricted from deviating from these set scheduler standards.  

Based upon the foregoing, the Veteran's bilateral hearing loss disability does not meet the criteria for a compensable disability at any period during this appeal.  He is thus not entitled to a staged rating.  See Hart, 21 Vet. App. 505.

Consequently, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's bilateral hearing loss is adequate.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disability is adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he is still working fulltime with no restrictions.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  


REMAND

As provided above, the issue of entitlement to service connection for tinnitus was remanded in March 2011 to afford the Veteran another VA audiological examination to determine the nature and etiology of his tinnitus.  The March 2009 VA examiner only based his etiological opinion on the fact that the reported history of tinnitus failed to place the time of onset during or in close association with his period of service.  Pointing to the Training Letter 10-02, the Board indicated that while sensorineural hearing loss is the most common cause of tinnitus, the etiology of tinnitus often cannot be identified but that other known causes include Meniere's disease, a head injury, hypertension, medications, and dental disorders.  As such, the Board specifically asked a VA examiner to (i) determine whether the Veteran's current tinnitus is casually or etiologically related to his military service, (ii) address whether the Veteran's tinnitus is caused or related to his service connected bilateral hearing loss, (iii) discuss medically known or theoretical causes of tinnitus, (iv) and describe how tinnitus results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes.  

During the March 2011 VA examination, the Veteran reported that the onset of his tinnitus occurred after service discharge and that he did not recall any instance of tinnitus while in-service.  The Veteran indicated that his tinnitus was constant.  The VA examiner initially provided that the etiology of the Veteran's tinnitus could not be determined without resorting to speculation.  However, she then went on to opine that the Veteran's tinnitus is less likely as not caused by or the result of his service, to include noise exposure.  She reasoned that tinnitus is a subjective complaint that cannot be evaluated objectively and noted that it could result from a wide range of possible underlying causes.  Based upon the Veteran's report that his tinnitus began after service discharge, the examiner noted that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  

The Board finds that the March 2011 medical opinion is inadequate as it offers two general conclusions as to the etiology of the Veteran's tinnitus (i.e. that an etiological opinion cannot be obtained without resort to speculation and that his tinnitus was not as likely as not related to service).  Had the examiner picked one conclusion, it appears that she would have provided adequate reasoning to support either decision.  However, that is not the case here.  Further, the examiner did not address each of the Board's directives in the March 2011 remand.  While she mentioned that tinnitus is a common symptoms resulting from a wide range of possible underlying causes, she did not discuss whether it was caused or related to his bilateral hearing loss. She also did not specifically discuss medically known or theoretical causes of tinnitus.  Further, the examiner failed to discuss how tinnitus resulting from noise exposure differs from how tinnitus develops from other causes.  

The Board finds noteworthy findings enunciated by the United States Court of Appeals for Veterans Claims (Court) in a recent decision, Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court indicated that it must be clear that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Id. at 387.  Additionally, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390; Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)(a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Based upon the foregoing, the actions taken by the AMC, RO, and VA examiner do not comply with the March 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus.  Here, as discussed above, the medical opinion, set out as part of the March 2011 VA examination report, is not adequate to enable the Board to provide a fully informed evaluation of the Veteran's claim and does not comply with the March 2011 Board remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, additional action is therefore required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his tinnitus.  The claims folder and a separate copy of this REMAND as well as the March 2011 REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  Such a review of the claims file should be noted in the examination report.  All studies or tests deemed necessary by the examiner should be performed.  

The Veteran contends that he had noise exposure in service.  He also asserts that the ringing in his ears started during his active duty.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

A VA examiner is specifically asked to 
a) Determine whether the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to his military service, including noise exposure;   

b) Address whether the Veteran's tinnitus was aggravated by or causally related to the Veteran's service-connected hearing loss; 

c) Discuss medically known or theoretical causes of tinnitus; 

d) And, describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure during the Veteran's period of service as opposed to some other cause.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

2. Then, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


